Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-7 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (2013/0008362) and further in view of Fischer (4,817,543).
          Wenzel et al. disclose the invention substantially as claimed.  Wenzel et al. teach a chain stitch sewing machine including a sewing mechanism with at least one needle 11 configured to move up and down and cooperate with at least one looper 7 or 16 (figures 1 or 2). The sewing mechanism of the sewing machine further incldues at least one power source 10, and power transmission shaft 2 which drives the needle and the looper.  The power source is connected to the shaft 2 and a needle bar mechanism 2a for moving the needle up and down and the power source is also connected to a power 
          Fischer teaches a sewing machine including a vertically extending post portion 45 with a rotating looper 9.  The looper cooperates with a needle which moves up and down for forming stitches.  The needle is attached to a needle bar which is provided with a crank 62 (figure 5).  The crank is connected to two meshing bevel gears 61 and two shafts and transmits up and down motion from a rotational motion of the bevel gears, shafts and power source 68 to the needle through a geared arrangement which is driven from a power transmission system including gearing and shafts 54.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the sewing machine of Wenzel et al. as including a crank connecting the needle bar to the power source.  The crank would convert the rotational motion of the power source into an up and down motion to drive the needle up and down as is commonly known and taught desirable by Fischer.
          Wenzel et al. teach the power source 10 as driving the needle and the looper via a linkage 17. However, Wenzel et al. do not specifically suggest the linkage as including a timing belt arrangement.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the sewing machine of Wenzel et al. as including a timing belt arrangement between the power source and the needle and looper. Providing such an arrangement would reduce the weight of the apparatus and assure accuracy in the movement and cooperation of the sewing components.
ALLOWABLE SUBJECT MATTER
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asao et al. illustrate loopers placed adjacent to each other.  Papajewski illustrates loopers driven by gearing and belts. Van Ness illustrates chain stitching.  Dorosz et al. illustrate multiple needles and loopers and gearing and timing belts.  Fairweather illustrates a post sewing machine including a looper driven within.  Ho illustrates a sewing machine including a post sewing machine.  




INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 











/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732